Slip Op. 04-26

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
___________________________________
                                    :
SHINYEI CORPORATION OF AMERICA,     :
                                    :
          Plaintiff,                :
                                    :
          v.                        :         Court No. 00-00130
                                    :
UNITED STATES, et. al.,             :
                                    :
          Defendant.                :
___________________________________:


                               ORDER

     This matter comes before the Court pursuant to the decision of
the Court of Appeals for the Federal Circuit (“CAFC”) in Shinyei
Corp. of Am. v. United States, 355 F.3d 1297 (Fed. Cir. 2004), and
the CAFC mandate of March 12, 2004, reversing and remanding the
judgment of the Court in Shinyei Corp. of Am. v. United States, 27
CIT ___, ___, 248 F. Supp. 2d 1350.

     The CAFC held that this Court erred in granting defendant’s
motion to dismiss the action pursuant to USCIT R. 12(b)(1).
Accordingly, it is hereby

     ORDERED that plaintiff proceed with the merits of the case
consistent with the CAFC’s opinion.



                                          /s/ NICHOLAS TSOUCALAS
                                            NICHOLAS TSOUCALAS
                                               SENIOR JUDGE

Dated:    March 22, 2004
          New York, New York